Title: William C. C. Claiborne to Thomas Jefferson, 25 August 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia August 25h 1810
          
           In a Letter from Mr Mather Mayor of Nw Orleans, under date of the 23rd of July, he speaks of the request I had made of him, to inform me of the Authority under which the Spanish Governors removed the Intruders from the Batture, and he says— “I have taken the advised steps to procure the information desired; but shall not be able to get answers from Mesrs Blanque and Moreau Lislet before next mail. There are in the mean time a few quotations from the Spanish Laws, which have a direct Relation to the case, so far as I can judge.
          “1o— Recopilacion de Indias, ley 9, titulo 28, partida 3.—“Apartadamente Son del Commun de Cada una Ciúdad o Villa, las fuentes é las plazas ó hacen las ferias, é los mercados, é los lugares ó se aguntan á consejo, é los drenales que son en las riveras de los Rios é los otros exidos, é los carreras ò corren los caballos, é los montes, é las dehesas é todos los otros lugares semejantes.”
          “2o ditto,  ley 23, tit 32, de la misma partida.”
          “En las plazas, en los exidos, ni en los caminos que son communales de las Ciudades, de las Villas é de los otros lugares, no debe nungun  hacer casa, nin otro edificio, nin otra labor. Ca estos lugares a tales que fueron dejados por apostura ó por provecho communal de todos los que y vienen, no los debe ninguno tomar nin labrar para provecho de Si mismo é si alguno contra esto ficiere, deben lo deribar, é destruir aquello que y ficiere, é  el commun de aquel lugar  si, que lo non quiera derribar; pueden lo hacen, é la renta que sacaran; deben usar de ella asi como de las otras rentas communales que hutriece.”
          The Mayor further says—“I have strong reasons to believe that when Baron de Carondelet caused certain persons who had intruded on the Batture to be removed, he did so, by virtue of the above cited Laws, and was supported by a Decree of the Cabildo wherein he held the Presidency;—this Decree was published by Beat of Drum, prior to the execution.”—Supposing the Decree to which the Mayor alludes, an important Document, & being uncertain, whether or not a Copy of it was in your possession, I have requested the Mayor to forward one to you without delay.—
          
            I am Dr Sir, With great respect Your faithful friend
            
 William C. C. Claiborne
          
        